                                     UNITED STATES DISTRICT COURT
1
                                            DISTRICT OF NEVADA
2
                                                        ***
3

4
      RICHARD EDWARDS,
5
                             Plaintiff,                       Case No. 2:17-cv-02174-APG-VCF
6
      vs.                                                     ORDER
7
      WASHOE COUNTY SHERIFFS OFFICE, et al.,                  REQUEST FOR ADDITIONAL LIBRARY TIME [ECF
8
                                                              NO. 22]
9
                             Defendant.

10
            Now before the Court is Plaintiff Richard Edwards’ request for additional time in the Southern
11
     Desert Correctional Center (“SDCC”) law library. (ECF No. 22 at 2). The request was made as part of
12
     Edwards’ motion to enlarge time to respond to a motion to dismiss, which has been granted by the Court.
13
     (ECF No. 24). The Court now grants Edwards’ request for additional law library time.
14

15
            Edwards states that he can only attend the SDCC law library once a week for four-and-a-half hours.

16   (ECF No. 22 at 1). Edwards asks that he be permitted to use the law library three times a week for a total

17   of 12 ½ per week while he is researching his opposition to Defendants’ motion to dismiss. (Id. at 2).

18          “[T]he Constitution does not guarantee a prisoner unlimited access to a law library. Prison officials

19   of necessity must regulate the time, manner, and place in which library facilities are used.” Lindquist v.
20
     Idaho State Bd. of Corr., 776 F.2d 851, 858 (9th Cir. 1985). However, Courts can order facilities to
21
     provide additional library time to inmates when the circumstances warrant it, such as when inmates are
22
     representing themselves in cases.     See United States v. Janis, 820 F. Supp. 512, 515 (S.D. Cal.
23
     1992), aff'd, 46 F.3d 1147 (9th Cir. 1995).
24

25

                                                          1
            The Court hereby grants Edwards’ request for additional time in the law library. Defendants filed
1
     a motion to dismiss (ECF No. 19), which Edwards is in the process of opposing. Edwards needs more
2

3    than four-and-a-half hours per week in the law library to timely oppose the motion to dismiss. The Court

4    orders that Edwards be granted 12 ½ hours per week in the law library up until December 28, 2018, the

5    date that Edwards’ opposition to the motion to dismiss is due. (ECF No. 24). SDCC may schedule these

6    hours in a manner that will satisfy “the legitimate security needs or resource constraints” of the facility.
7    United States v. Sarno, 73 F.3d 1470, 1491 (9th Cir. 1995).
8
            ACCORDINGLY, and for good cause shown,
9
            IT IS ORDERED that Edwards’ request for additional time in the Southern Desert Correctional
10
     Center (“SDCC”) law library (ECF No. 22 at 2) is GRANTED. Edwards is permitted to have a total of 12
11
     ½ hours per week in the law library up until December 28, 2018.
12
            DATED this 13th day of November, 2018.
13

14

15

16                                                                 _________________________
                                                                   CAM FERENBACH
17                                                                 UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

                                                          2
